

116 HR 7066 IH: Reopening America by Supporting Workers and Businesses Act of 2020
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7066IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Brady (for himself, Mr. Smith of Nebraska, Mr. Ferguson, Mr. Schweikert, Mr. LaHood, Mr. Smith of Missouri, Mr. Rice of South Carolina, Mr. Rogers of Kentucky, Mr. Wenstrup, Mr. Arrington, and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide relief to workers impacted by COVID–19 and support for reopening businesses, and for other purposes.1.Short titleThis Act may be cited as the Reopening America by Supporting Workers and Businesses Act of 2020. 2.Time-limited back-to-work bonuses(a)In generalSection 2104(b) of the Cares Act (Public Law 116–136) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Back-to-work bonuses(A)In generalAny agreement under this section may also provide that the State agency of the State may make not more than 2 weekly payments each in the amount of $600 to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for any week beginning after the date of enactment of the Reopening America by Supporting Workers and Businesses Act of 2020; and(ii)is no longer so eligible (as determined by the State), as a result of earnings due to commencing employment, for the week immediately following such week.(B)DurationPayments to an individual under this paragraph shall begin with the week described in subparagraph (A)(ii) and shall end with the earlier of—(i)the week following the week described in subparagraph (A)(ii); or(ii)the last week with respect to which such agreement applies.(C)Option to provide payments as a lump sumAt the option of the State, payments to an individual under this paragraph for weeks described in subparagraph (B) may be paid as a lump sum of $1,200.(D)Special rulePayments made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) or section 3304(a)(4) of the Internal Revenue Code of 1986..(b)Conforming amendmentsSection 2104 of such Act is amended—(1)by inserting and payments under subsection (b)(2) after Federal Pandemic Unemployment Compensation each place it appears in subsection (d) or (f) of such section; and(2)in subsection (g), by inserting , as such provisions apply with respect to Federal Pandemic Unemployment Compensation, after the preceding provisions of this section.3.Return to work reportingSubtitle A of title II of division A of the CARES Act (Public Law 116–136) is amended by adding at the end the following: 2117.Return to work reportingEach State participating in an agreement under any of the preceding sections of this subtitle shall have in effect a procedure to address any circumstances in which, during any period during which such agreement is in effect, claimants of unemployment compensation refuse to return to work or to accept an offer of suitable work without good cause. Such procedures shall include the following:(1)A reporting mechanism for employers, such as through a phone line, email, or online portal, to notify the State agency when an individual refuses an offer of employment. (2)A plain-language notice provided to such claimants about State return to work laws, rights to refuse to return to work or to refuse suitable work, and information on contesting the denial of a claim that has been denied due to a report by an employer that the claimant refused to return to work or refused suitable work..4.Technical corrections for governmental entities and nonprofit organizationsSection 903(i)(1) of the Social Security Act, as added by section 2103 of the CARES Act (Public Law 116–136), is amended—(1)in subparagraph (A), by striking during the applicable period and inserting with respect to the applicable period; (2)in subparagraph (B), by striking section 3309(a)(1) and inserting section 3309(a); and(3)in subparagraph (C), by striking shall be used exclusively and all that follows through the end and inserting shall be used exclusively to reduce the amounts required to be paid in lieu of contributions into the State unemployment fund pursuant to such section by governmental entities and other organizations described in section 3309(a) of such Code.